Citation Nr: 0801942	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-34 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder. 

2.  Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from August 16, 1974 to 
August 15, 1977.  He also had additional service with the 
Army National Guard from August 31, 1977 to August 9, 1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2003 rating 
decision, by the Seattle, Washington, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for a bilateral knee disorder and service 
connection for a lumbar spine disorder.  The veteran 
perfected a timely appeal to the decision.  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic bilateral knee disability.  

2.  A lumbar spine disorder was not manifest in service and 
is not attributable to service.  Arthritis was not shown 
within the initial post-service year.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  

2.  A lumbar spine disorder was not incurred in or aggravated 
during service, and may not be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of 
letters dated in July 2002 and August 2003 from the RO to the 
veteran which were issued prior to the RO decision in October 
2003.  Additional letters were issued in March 2006 and 
December 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
July 2005 SOC, and the December 2006 SSOC each provided the 
veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, some of the notification letters pre-dated 
adjudication of this claim and some were provided after.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Boards 
no prejudice to the veteran in proceeding with the issuance 
of a final decision because any timing error was cured by the 
readjudication of the claims in the December 2006 
supplemental statement of the case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  To whatever extent the 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
effective date, as the preponderance of the evidence is 
against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  


VA has obtained service and post-service medical records.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  The evidence does not 
show any current diagnosis of a bilateral knee disability and 
no competent evidence of a back condition in service or 
within an applicable presumptive period or of a nexus between 
a current back disorder and service.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual background.

Service medical records for the veteran's period of active 
service from August 1974 to August 1977 reflect no diagnosis, 
complaint or abnormal finding pertaining to his knees or 
lumbar spine.  Associated medical examination reports 
indicate that the veteran's spine was normal.  The veteran 
did not endorse back problems on his reports of medical 
history.  The records are also silent with respect to any 
injury to the knees or lumbar spine during a period of active 
duty for training or inactive duty for training.  

Private treatment reports, dated from June 1985 to July 1995, 
show that the veteran received treatment for lumbar spine 
disorder.  Of record is a statement from Dr. James P. Mowry, 
dated in October 1986, indicating that the veteran was 
referred to him for evaluation of persistent low back pain, 
muscle spasm, and scoliosis of apparent spontaneous onset 
over the last several months.  He denied any history of 
injury.  The examiner noted that the veteran worked at the 
Monroe Reformatory, and apparently had to do a lot of sitting 
in that job; he related that the veteran's back pain was 
aggravated by the sitting, bending and stooping.  The 
examiner indicated that he was uncertain as to what was going 
on with the veteran's back; he stated that the possibilities 
include inflammatory spondylitis, or possibly a septic 
discitis.  During a clinical visit in October 1986, it was 
noted that the veteran obviously had a scoliosis in the 
lumbar area.  It was noted that the veteran was involved in a 
motorcycle accident on May 2, 1993; at that time, he 
sustained a blunt injury to the right knee which did not rip 
his pants at all, but he later noticed a laceration across 
his knee with "quite a bit of bleeding."  On examination, 
it was noted that the laceration had full thickness but not 
extending into the joint itself; there was no evidence of 
secondary infection presently.  The assessment was laceration 
of the knee, non-current tetanus status.  

The veteran's claim of service connection for a bilateral 
knee disorder and a lumbar spine disorder (VA Form 21-526) 
was received in June 2002.  In a statement in support of 
claim, dated in September 2002, the veteran indicated that he 
developed a bilateral knee problem and a low back disorder as 
a result of his duties as a tank commander during service.  
The veteran indicated that riding in a tank standing up with 
the constant vibration of the tank tracks on pavement caused 
his knees and back to become very sore.  

Submitted in support of the veteran's claim was a statement 
from his spouse, dated in August 2003, indicating that they 
have been married for the past 18 years, and she has 
personally witnessed the negative affects of the time he 
served on active duty.  She noted that the veteran reported 
participating in many activities during service, all of which 
have taken a toll on his knees and back.  The veteran's wife 
maintained that his current knee and lumbar spine disorders 
are manifestations of the long term affects of the time spent 
as a crewman in armored tanks.  

Also submitted by the veteran were photographs of armored 
combat tanks.  Attached to the photos was a statement, dated 
in October 2004, wherein the veteran explained that as a tank 
crewman, he was confined to the tank for extended periods of 
time, during which he suffered significant discomfort from 
knee and back pain due to the cramped conditions.  

In another lay statement, dated n September 2005, the 
veteran's wife indicated that they began dating shortly after 
his return from Germany; she stated that she immediately 
began to notice that the veteran complained of stiffness and 
discomfort in his knees and back.  She explained that they 
have been married the entire time that the veteran was in the 
Army National Guard; and, when the veteran returned fro his 
two week active duty for training periods, he would complain 
about knee and back pain from being in and on the tanks for 
two weeks straight.  The veteran's wife stated that, it would 
appear to her that, the veteran's degenerative knee and back 
disorders are a direct result of his military service and 
these conditions are service-related.  

III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim. Id. Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and arthritis is manifest to a compensable degree 
within a year thereafter, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service- 
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  Bilateral knee disorder.

The veteran claims that he has a bilateral knee disorder 
which had its onset while on active duty.  

Based upon the evidence of record, the Board finds service 
connection for a bilateral knee disorder is not warranted.  
The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Significantly, the service medical records make no 
reference to problems concerning his knees.  Therefore, these 
records provide highly probative evidence against the 
veteran's claim.  

More importantly, the veteran has not submitted any evidence 
showing that he currently has a disability involving his 
knees; the record does not contain a diagnosis of a bilateral 
knee disorder.  For example, a private treatment report shows 
that the veteran sustained a laceration to the right knee in 
May 1993 with significant bleeding; however, while a 
contusion was noted, the injury was described as superficial 
with no involvement of the knee joint itself.  In short, the 
post-service medical evidence provides highly probative 
evidence against the veteran's claim.  

As noted above, one of the basic requirements for service 
connection is evidence that tends to show a presently 
existing disability.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  Moreover, a diagnosis of a condition must be made by 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Service connection for a bilateral 
knee disorder is denied as there is no competent evidence of 
a current disability - a requirement under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303.  

The only evidence in support of the veteran's claim is his 
own contentions.  However, there is no indication that the 
veteran possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  As such, the veteran's own 
statements that he suffers from a bilateral knee disorder are 
not competent.  See Espiritu, 2 Vet. App. at 494.  The Board 
concludes that, in the absence of a current diagnosis of a 
bilateral knee disorder, the preponderance of the evidence 
weighs against the claim for service connection for that 
condition.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Lumbar spine disorder.

The veteran contends that he incurred a back disorder as a 
result of his military duties aboard a tank.  In this regard, 
the Board notes that, a review of the service medical records 
shows that there was no low back injury.  The service medical 
records are devoid of any confirmation of low back injury or 
disease.  The record is also silent with respect to any 
treatment for an injury to the lumbar spine during the 
periods of active or inactive duty for training.  

A veteran is competent to report an injury and a history of 
back pain.  However, competence and credibility are different 
matter.  Although the veteran currently maintains that he 
sustained a back disorder as a result of service, his 
assertions are not credible.  The service medical records, 
which were contemporaneous to when the alleged incident 
occurred, reflect no such injury.  Further, the service 
medical records, including the separation examination were 
normal.  In light of the foregoing, the service medical 
records show that there was no injury to the lumbar spine, 
that there was no chronic low back disease during service, 
and that the veteran's lumbar spine was normal when he was 
separated from service.  His current statements are not 
supported by the service medical records and are not 
reliable.  

Private treatment reports show that the veteran the veteran 
initially sought treatment for a back disorder in October 
1986, at which time he denied any history of injury.  
Subsequently, in 1995, he was treated for an acute injury to 
the back after a four-wheeler backed over him; this accident 
caused bruises and abrasions to the lower back and he 
suffered a fractured 8th rib on the right side.  At that 
time, he was noted to have advanced degenerative disc disease 
at L2-3.  However, the examiner did not comment on the 
etiology of the back disorder.  

While the veteran has asserted that he has had problems with 
his lumbar spine since service, he is not competent to state 
the date of onset or etiology of degenerative arthritis of 
the lumbar spine, nor is he competent to relate it to 
service.  See Espiritu, 2 Vet. App. at 494-95.  

With respect to the veteran's own contentions, lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The back issue on appeal is based on the contention that it 
was caused by the cumulative effect of activities in service, 
rather than a specific injury.  In this case, when the 
veteran's post-service medical records are considered (which 
indicate that the claimed conditions began years after 
service, and which do not contain competent evidence of a 
nexus between a back condition and the veteran's service), 
the Board finds that the medical evidence outweighs the 
veteran's contentions that he has a back condition that is 
related to his service.  

In short, the evidence supporting the veteran's claim is his 
own assertion, and the competent evidence showing that he 
currently has a lumbar spine disorder, diagnosed as 
widespread disc disease and degenerative change, worse on the 
right at L2-3.  The evidence against the veteran's claim is 
that there is no record of a low back disorder in service or 
within the first post-service year.  There is no competent 
evidence relating the reported continuity of symptomatology 
after service to the current disability.  In other words, the 
evidence shows that the veteran did not have a lumbar spine 
disorder in service, nor was he diagnosed with degenerative 
arthritis of the lumbar spine within one year of separation 
from active service, and that his lumbar spine disorder is 
not otherwise related to active service.  Accordingly, a 
lumbar spine disorder was not incurred in or aggravated by 
service, nor may it be presumed to have so been incurred.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  


ORDER

Service connection for a bilateral knee disorder is denied.  

Service connection for a lumbar spine disorder is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


